IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: APPEAL OF THE                     : No. 666 MAL 2017
DOWNINGTOWN AREA SCHOOL                  :
DISTRICT FROM THE DECISION OF            : Petition for Allowance of Appeal from
THE CHESTER COUNTY BOARD OF              : the Order of the Commonwealth Court
ASSESSMENT APPEALS FOR                   :
PROPERTY OWNED BY MARCHWOOD              :
ASSOCIATES LOCATED AT 128                :
SURREY WAY, UWCHLAN TOWNSHIP,            :
CHESTER COUNTY, PENNSYLVANIA             :
TAX PARCEL NO.: 33-05-00043.0300         :
                                         :
                                         :
PETITION OF: MARCHWOOD                   :
ASSOCIATES                               :

IN RE: APPEAL OF THE                     : No. 667 MAL 2017
DOWNINGTOWN AREA SCHOOL                  :
DISTRICT FROM THE DECISION OF            : Petition for Allowance of Appeal from
THE CHESTER COUNTY BOARD OF              : the Order of the Commonwealth Court
ASSESSMENT APPEALS FOR                   :
PROPERTY OWNED BY MARCHWOOD              :
ASSOCIATES LOCATED AT 128                :
SURREY WAY, UWCHLAN TOWNSHIP,            :
CHESTER COUNTY, PENNSYLVANIA             :
TAX PARCEL NO.: 33-05-0043.0300          :
                                         :
                                         :
PETITION OF: MARCHWOOD                   :
ASSOCIATES                               :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.